Citation Nr: 9911619	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-10 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the veteran's claim of entitlement to an 
increased evaluation for PTSD.

Referred to the RO for further development, as warranted, is 
the veteran's assertions that he is a drug and alcohol addict 
because of his PTSD.  Specifically, the Board notes that in a 
June 1994 VA Form 21-4138 (Statement in Support of Claim), 
the veteran stated that he felt that his PTSD had caused him 
to be addicted to both drugs and alcohol.  Given that this 
statement was received by the RO one month after the 
veteran's claim for an increased evaluation for PTSD, the 
Board is unsure whether the veteran submitted this statement 
in support of his increased evaluation claim for PTSD or as a 
separate claim for secondary service connection.  
Accordingly, this ambiguity should be clarified.


REMAND

Service connection for PTSD was granted in a March 1983 
rating decision, and a 30 percent evaluation was assigned.  
In May 1994, the RO received the veteran's claim for an 
increased evaluation, which it denied in a January 1995 
rating decision.  The veteran then perfected this appeal.  
This 30 percent disability rating remains in effect and is 
the subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Upon review of the veteran's claims file and the evidence 
therein, the Board finds that the RO was put on notice that 
the veteran receives Social Security Administration (SSA) 
benefits.  The record does not indicate, however, that the RO 
ever attempted to obtain the veteran's SSA records.  Further, 
the record is unclear as to whether the veteran's SSA 
benefits derive from a noted workers' compensation injury or 
from his PTSD, or both.

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that VA's duty to assist a 
veteran in developing facts pertinent to his claim 
specifically includes requesting information from other 
federal departments or agencies.  Murincsak v. Derwinski, 2 
Vet. App. 363, 364 (1992).  Additionally, such a duty to 
assist exists regardless of whether there is ample recent 
evidence in the extant record of the veteran's present level 
of disability.  Id. at 372.  Although SSA decisions regarding 
a veteran's unemployability are not controlling for VA 
determinations, this evidence is relevant to the 
determination of the veteran's ability to secure and follow a 
substantially gainful occupation under applicable VA 
legislation.  Id. at 370.  Further, controlling law requires 
that each disability be viewed in relation to its history.  
See 38 C.F.R. § 4.1 (1998).

Accordingly, given this duty to assist, the issue of 
entitlement to an evaluation in excess of 30 percent for PTSD 
will not be decided, pending a REMAND for the following 
actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of his SSA records 
pertaining to his receipt of disability 
benefits should be obtained by the RO and 
incorporated into the veteran's claims 
file.  Such records should include any 
medical reports or psychiatric 
examinations done in conjunction with 
that determination.  Copies of any 
additional treatment records, VA or 
private, inpatient or outpatient, 
associated with the veteran's PSTD should 
also be obtained by the RO and 
incorporated into the veteran's claims 
file.

2.  Upon receipt of the veteran's SSA 
records and any other additional 
treatment records, the RO should review 
all of the records, paying particular 
attention to any clinical evidence 
submitted and concerning the veteran's 
PTSD.

3.  The RO should then review the 
veteran's claim and all pertinent law and 
regulation, in light of the SSA records 
and any other additional treatment 
records obtained.  This review should 
again consider the change in rating 
criteria effective November 7, 1996.  See 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As such, the RO should apply 
whichever criteria are more favorable to 
the veteran.  Id.  If the veteran's claim 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes a full discussion of action 
taken on the veteran's claim and the 
reasons and bases for such action.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









